Citation Nr: 1616690	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  12-31 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 2002 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that five issues were addressed in the Statement of the Case issued in October 2012; however, in his VA Form 9, the Veteran limited his appeal.  His appeal for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is not before the Board.  

The Veteran testified before the undersigned Veterans Law Judge at a November 2015 Travel Board hearing.  A transcript of this hearing is of record.  On the record of the hearing, the Veteran withdrew his appeal regarding the issues of entitlement higher than 10 percent evaluations for laceration of the left great toe and laceration of the right great toe.  Thus, those issues are no longer on appeal before the Board.  38 C.F.R. § 20.204 (2015).  

Although the issue certified to the Board was for service connection for a condition to account for flashbacks and nightmares, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized as reflected on the title page to comport with the record.  

In November 2015, the Veteran submitted additional evidence in support of his appeal.  No waiver of Agency of Original Jurisdiction review was submitted, however, as the Veteran's service connection claims are granted in full, no waiver is required.  38 C.F.R. § 20.1304 (2015).  


FINDINGS OF FACT

1.  The evidence is at least in equipoise that the Veteran's current residuals of a TBI, including headaches and memory loss, are etiologically related to his active duty service.  

2.  The evidence is at least in equipoise that the Veteran's currently diagnosed adjustment disorder is etiologically related to his active duty service.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for residuals of a TBI have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria to establish entitlement to service connection for adjustment disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Given the Board's favorable decision in granting service connection for residuals of a TBI and granting service connection for adjustment disorder, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

      1.  Residuals of a TBI

The Veteran contends that he sustained a head injury during active duty service when he was hit with a boat hook while serving aboard the U.S.S. Ogden.  Since that incident, the Veteran asserts that he has constantly experienced headaches, memory loss, and jaw popping.  See August 2009 and January 2010 statements.

Available service treatment records (STRs) document that in November 2003, the Veteran was struck in the head with a grappling device or boat hook while on the boat deck of the U.S.S. Ogden.  Following impact, the Veteran experienced a loss of consciousness.  Noted among his conditions were concussion, slight memory loss, apnea, confusion and scar.  The Veteran also sought treatment for jaw popping and pain with eating and talking.  Diagnostic testing showed no subdural hematoma.  He was ordered to bed rest for 72 hours.  He recovered with temporary memory loss and resumed to active duty.  See November 2003 Incident/Complaint Report, November 2003 medical record, and April 2004 Statement of History Regarding Head Injury.  

Subsequent STRs in 2003 and 2004 reflect the Veteran's complaints of severe and frequent headaches, difficulty concentrating at work, confusion and dizziness, ear ringing, and memory loss.  See December 2003 and March 2004 reports of medical history, April 2004 Statement of History Regarding Head Injury, April 2004 Statement of History Regarding Headaches, and December 2004 Post-Deployment Health Assessment.  

A June 2009 VA Polytrauma Consult Note reflects that the Veteran complained of having continuous, daily headaches, poor attention, and short-term memory problems following his in-service head injury.  Following an objective evaluation, including a neurological examination, the VA physician found that the Veteran had a clear history of TBI, post concussive syndrome was strongly suspected, and the findings were consistent with a diagnosis of TBI.  In the physician's clinical judgment, the current clinical symptoms presentation was most consistent with TBI residual problems.  

A June 2010 Psychiatric/Psychological Impairment Questionnaire was prepared by the Veteran's VA neuropsychiatrist.  Prior post-service treatment for post-traumatic headaches and primary symptoms of obsession, compulsion, decreased cognition, anxiety, and increased and decreased sleep were identified.  The VA neuropsychiatrist diagnosed the Veteran with cognitive and mood disorders due to TBI.  Relying on a July 2009 VA brain MRI, which revealed nonspecific scattered foci of hyperintense T2/FLAIR signal in the subcortical white matter and positive clinical findings, the VA neuropsychiatrist found support for the diagnosis.  In addition, the VA neuropsychiatrist opined that the earliest date the description of symptoms and limitations in the questionnaire applied was in the January 2004 Post-Deployment Health Assessment.  

April 2013 and November 2015 statements of the Veteran's VA neuropsychiatrist concluded that the Veteran had a TBI during active duty service when he was hit in the head with a large boat hook.  The VA neuropsychiatrist stated that "TBI's like those of [the Veteran's] can add to decreased organizational skills, slowed thinking, altered sleep cycles, and slowed cognitive processing."  No etiological opinion was provided.  

The record also includes VA examinations and additional VA neuropsychological testing that were found to be invalid.  No diagnosis for a TBI could be determined.  

The Board finds that the evidence of record supports that the Veteran had a TBI during active duty service when he was hit in the head with a boat hook.  Both during service and following service, the Veteran has received treatment for symptoms, including headaches and memory loss, which have been attributed to his currently diagnosed residuals of a TBI.  The Board finds that the objective findings summarized in the June 2010 questionnaire by the VA neuropsychiatrist are more persuasive than those of the other VA examiners and physicians who could not find support for a TBI diagnosis due to invalid test results.  Thus, the Board concludes that the evidence is at least in equipoise that the Veteran's current residuals of a TBI are etiologically related to his active duty service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      2.  Adjustment Disorder

The Veteran contends that his current psychiatric symptoms began during his active duty service.  See February 2010 Notice of Disagreement and November 2015 Board hearing transcript.  

A March 2003 Referral for Civilian Medical Care documents that the Veteran experienced slight delusion, paranoia, and depressional symptoms.  He was attending anger management sessions due to irritability, social phobia, and schizoaffective disorder.  He displayed poor motor skills and reaction time.  The Veteran was diagnosed with adjustment disorder.  

According to a June 2005 Mental Health Clinic Note, the Veteran had reported having feelings of hurting someone.  Since his arrival, the Veteran had been experiencing ongoing difficulties in his unit, including feelings of mistreatment and harassment by his peers.  The clinical psychologist diagnosed the Veteran with personality disorder not otherwise specified with avoidant, schizoid and depressive traits.  Not considered to be mentally ill, but the psychologist determined that the Veteran "manifest[ed] a long-standing disorder of character and behavior which is of such severity as to render this individual unsuitable for continued military service in the U.S. Navy."  

August 2005 and September 2005 evaluations conducted at the Veteran's request to determine his fitness for active duty document the Veteran's report of feeling discriminated by his co-workers and other individuals regarding his sexual orientation.  Noting that the Veteran had a difficult adjustment to work setting with associated depressed and anxious mood, he was diagnosed with adjustment disorder with mixed anxiety and depressed mood.  

DD Form 214 reflects that the Veteran was honorably discharged for a personality disorder.  

In December 2009, the Veteran underwent a VA psychiatric examination.  Recording the Veteran's reported history of mental health problems during and following active duty service, the VA examiner also pointed to the Veteran's in-service problems (i.e., shoplifting and difficulties with command) and administrative discharge due to schizoid personality disorder.  Upon objective evaluation, the VA examiner diagnosed the Veteran with adjustment disorder with mixed emotional features.  No etiological opinion was provided.

A January 2011 VA Mental Health Consult Note records the Veteran's account of his traumatic experiences during service.  The VA psychologist diagnosed the Veteran with depressive disorder not otherwise specified.  His trauma was found to be primarily related to sexual harassment and subsequent command response to his complaints about the harassment.  

In a November 2015 statement, the Veteran's VA treating psychiatrist explained that the Veteran had an adjustment disorder caused by his service in the military.  The VA treating psychiatrist identified symptoms of poor social communication and adaptive skills and found that they began to manifest after the Veteran's in-service incident being struck with a boat hook.  
The evidence demonstrates that the Veteran has a current diagnosis for adjustment disorder.  The Veteran was diagnosed with adjustment disorder during service.  Although there is dispute in the record regarding the Veteran's diagnosis for a personality disorder during service, the Board finds that post-service clinical evidence support that the Veteran's current psychiatric symptoms, generally diagnosed as adjustment disorder, had their onset during active duty service.  Therefore, the Board concludes that the evidence is at least in equipoise that the Veteran's currently diagnosed adjustment disorder is etiologically related to his active duty service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a residuals of a TBI is granted.

Entitlement to service connection for adjustment disorder is granted.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


